Citation Nr: 1704481	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an ankle/foot disability to include as secondary to service-connected residuals of a left knee injury.


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's initial claim was for service connection for a right foot disability, to include as secondary to the service-connected residuals of a left knee injury. The medical evidence during the appeal period includes diagnoses of bilateral pes planus, bilateral ankle arthritis, bilateral equinus, gout of the right foot, and plantar fasciitis of the right foot. Therefore, the Board recharacterized the claim as entitlement to service connection for an ankle/foot disability to include as secondary to service-connected residuals of a left knee injury, as styled on the title page. Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2011 Board videoconference hearing. The hearing transcript is of record.

The Board remanded the case in February 2012, December 2014 and February 2016. As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claims in February 2012 and December 2014 to clarify the etiology of the Veteran's foot and ankle conditions and whether any condition was aggravated by his service-connected left knee disorder. The December 2014 remand specifically directed (in bold font) for the examiner to provide a thorough rationale for his findings. 

In February 2016 the Board once again remanded this case because the Board found that there was not substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268 (1998). In the February 2016 remand, the Board directed the examiner to specifically provide an opinion as to whether the foot disabilities diagnosed during the course of the appeal (pes planus, plantar fasciitis and a left ankle disability) are secondary to the Veteran's service connected left knee disability. The remand also specifically directed the examiner to "provide a thorough rationale for all opinions provided that reflect consideration of both lay and medical evidence. The examiner's rationale must address the March 2012 VA medical opinion currently of record." (See p.5 of the Board's February 2016 decision).

Upon remand, the same VA examiner provided several medical opinions. In each opinion the examiner only provided a medical opinion that the Veteran's feet and ankle conditions are not directly or secondarily related to the Veteran's service connected left knee disability. However, the VA examiner did not provide any rationale to support his opinions as directed in the February 2016 Board remand. Thus, the opinions are inadequate and the remand instructions have not been complied with.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any updated medical records from the Cleveland VA Medical System where the Veteran has attended.

2. Forward the claims folder to a different VA examiner, than the medical provider who completed the June 2016 VA medical opinion; the new examiner, if possible, should be similarly qualified as the medical provider who completed June 2016 VA medical opinion, to determine the current nature and likely etiology of the Veteran's feet and ankle conditions.

Based on a review of the record, the examiner is asked to address each the following questions separately in the same ordered format as follows (the examiner must provide a thorough reason/rationale as to how or why the examiner reached each opinion): 

(a) Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed bilateral pes planus is caused by the Veteran's service-connected left knee disability?

(b) If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed pes planus is aggravated by the Veteran's service-connected left knee disability?

(c) Is it at least as likely as not (50 percent probability) that any currently diagnosed plantar fasciitis, or any other diagnosed foot condition other than pes planus, was incurred in or is otherwise related to service? The examiner should comment on the March 2012 examination report.

(d) Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed plantar fasciitis, or any other diagnosed foot condition other than pes planus, is caused by the Veteran's service-connected left knee disability?

(e) If (d) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed plantar fasciitis, or any other diagnosed foot condition other than pes planus, is aggravated by the Veteran's service-connected left knee disability?

(f) Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed ankle condition is caused by the Veteran's service-connected left knee disability?

(g) If (f) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed ankle condition is aggravated by the Veteran's service-connected left knee disability?

Note: The examiner is informed that aggravation here is defined as any increase in disability.  

3. Then, readjudicate the issue on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

